 


109 HR 1434 IH: To designate the Federal building to be constructed at 799 First Avenue in New York, New York, as the 
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1434 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the Federal building to be constructed at 799 First Avenue in New York, New York, as the Ronald H. Brown United States Mission to the United Nations Building. 
 
 
1.DesignationThe Federal building to be constructed at 799 First Avenue in New York, New York, shall be known and designated as the Ronald H. Brown United States Mission to the United Nations Building.
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Ronald H. Brown United States Mission to the United Nations Building. 
 
